UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1554


MONICA JEFFRIES,

                Plaintiff - Appellant,

          v.

GAYLORD   ENTERTAINMENT;       GAYLORD   NATIONAL   RESORT   AND
CONVENTION CENTER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-00691-PJM; 8:10-cv-02418-PJM)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica Jeffries, Appellant Pro Se.   Jay Paul Holland, Levi S.
Zaslow, JOSEPH, GREENWALD & LAAKE, PA, Greenbelt, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Monica     Jeffries    appeals      from    the     district   court’s

judgment in Defendants’ favor on her disability discrimination

and retaliation claims, brought pursuant to the Americans with

Disabilities Act of 1990, 42 U.S.C.A. §§ 12101 to 12213 (West

2005 & Supp. 2013).            We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

judgment.     See Jeffries v. Gaylord Entm’t, Nos. 8:10-cv-00691-

PJM, 8:10-cv-02418-PJM (D. Md. Mar. 27, 2013).                  We dispense with

oral   argument      because    the     facts   and    legal     contentions    are

adequately    presented    in     the    materials     before    this   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                          2